Order entered April 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01430-CR
                                      No. 05-12-01603-CR

                         NAKIA LASHUAN FRANKLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 416-81048-2008, 416-81072-2012

                                            ORDER
       The Court REINSTATES the appeals.

       On March 6, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desire to pursue the

appeals; (2) appellant was represented by retained counsel at trial, but did not retain counsel for

the appeals; (3) appellant is indigent; (4) Angela D’Amore has now been appointed to represent

appellant; and (5) Ms. D’Amore should be given forty-five days to file appellant’s brief.

       We DIRECT the Clerk to substitute Angela D’Amore as appellant’s appointed attorney

of record in place of Matthew Rolston.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Matthew Rolston, Angela D’Amore, and John Rolater.


                                                /s/    DAVID EVANS
                                                       JUSTICE